                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO



 RONALD VAN HOOK;
                                             Case No. 1:19-cv-00170-BLW

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

 STATE OF IDAHO; IDAHO STATE
 BAR; STEVEN FISHER; FISHER
 LAW FIRM; MARY GRANT;
 KIMBERLI STRETCH; IDAHO
 LEGAL AID; VIRGINIA BOND;
 BOND LAW CHARTERED;
 CHRISTOPHER D. BOYD; ADAMS
 COUNTY, IDAHO; JOHN DOES 1–
 100; AND UNKNOWN AGENTS of
 the IDAHO THIRD JUDICIAL
 DISTRICT,

        Defendant.



                               INTRODUCTION

      Pending before the Court are three motions: Plaintiff’s Motion for Entry of

Default Unknown Agents (of Idaho Third Judicial District) (Dkt. 29); Plaintiff’s

Motion for Reconsideration (Dkt. 30), and Plaintiff’s Motion for Leave to Identify



MEMORANDUM DECISION AND ORDER - 1
Further Defendants. (Dkt. 32.) For the following reasons the Court will deny all

three motions.

                                     ANALYSIS

   1. Motion for Entry of Default Judgment

      Plaintiff Van Hook has moved the Court for an entry of default against

unknown agents of Idaho Third Judicial District. (Dkt. 29.) When a defendant has

“failed to plead or otherwise defend,” the failure must be shown by affidavit or

otherwise, and the plaintiff must request an entry of default by the clerk under Rule

55(a). Before the clerk can enter a default under Rule 55(a), a defendant must fail

to appear, and a person can only fail to appear if he or she had proper service of the

lawsuit. Paddock v. Ballou, 1:18-CV-00005-DCN, 2018 WL 1902678 (D. Idaho

Apr. 20, 2018).

      Van Hook is not entitled to an entry of default in this matter because he has

failed to properly serve the defendants against whom he seeks default judgment.

The Unknown Agents of the Idaho Third Judicial District cannot be properly

served if they have not been identified. Therefore, Plaintiff is not entitled to default

judgment against these defendants under Rule 55 and the Court will deny

Plaintiff’s Motion for Entry of Default.




MEMORANDUM DECISION AND ORDER - 2
   2. Motion for Leave to Identify Further Defendants

      Van Hook filed a motion seeking leave to amend his Complaint to identify

defendants currently named as “John Doe.” (Dkt. 32.) Federal Rule of Civil

Procedure 15(a) allows a party to amend his pleading once as a matter of course

within “(A) 21 days after serving it, or (B) if the pleading is one to which a

responsive pleading is required, 21 days after service of a responsive pleading or

21 days after service of a motion under Rule 12(b), (e), or (f), whichever is

earlier.” Otherwise, a party may only amend its pleading with the opposing party’s

consent or the court’s leave. Id. A court may dismiss the complaint of a pro se

litigant without leave to amend if it appears beyond a doubt that the plaintiff can

prove no set of facts that would entitle him to relief and this defect cannot be cured

by amendments. See Lopez v. Smith, 203 F.3d 1122, 1130–31 (9th Cir. 2000).

      The Court has already determined that Van Hook’s claims not barred by res

judicata and collateral estoppel are implausible. Under the most liberal reading of

the Complaint, the Court can discern no cognizable set of facts that could plausibly

give rise to an entitlement for relief as to these claims. Therefore, Plaintiff’s

Motion for Leave to Identify Further Defendants is denied.

   3. Motion to Reconsider

      Van Hook argues the Court should reconsider its September 19, 2019 Order

granting Defendants’ Motions to Dismiss and dismissing the Complaint with


MEMORANDUM DECISION AND ORDER - 3
prejudice. (Dkt. 30 at 1.) Plaintiff cites Rule 59 and Rule 60 in support of his

motion to reconsider. Rules 59(a) through (d) only apply to motions for a new trial,

and Rule 59(e) permits amendment to a final judgment. No judgment has been

entered in this case, therefore there is no merit to a motion made under Rule 59.

      Next, Federal Rule of Civil Procedure 60(a), states that a court “may correct

a clerical mistake or a mistake arising from oversight or omission whenever one is

found in a judgment, order, or other part of the record.” In determining whether a

mistake may be corrected under Rule 60(a) the focus is on “‘what the court

originally intended to do.’” Tattersalls, Ltd. V. DeHaven, 745 F.3d 1294, 1297 (9th

Cir. 2014) (quoting Blanton v. Anzalone, 813 F.2d 1574, 1577 (9th Cir. 1987)).

      Van Hook asks the Court to reconsider its September 19, 2019 Order due to

oversights and omissions. Van hook believes the Court failed to review Plaintiff’s

First Declaration in its entirety and submits a Second Declaration attempting to

clarify his claims. However, Van Hook has not pointed to any evidence in the

record that the Court overlooked or omitted from consideration in evaluating

Defendants’ motions to dismiss. Further, the Court previously found that allowing

Van Hook to amend his complaint would be futile, and Van Hook’s Second failed

to plead any additional facts that would give rise to an entitlement for relief within

his Second Declaration. (See Dkt. 31.) Thus, a correction or clarification to the

September 19, 2019 Order is unnecessary.


MEMORANDUM DECISION AND ORDER - 4
      The Court fully explained its reasoning for dismissing the Complaint with

prejudice in its previous order: Van Hook claims are implausible and do not

survive Defendants’ motions to dismiss. (See Dkt. 26.) Furthermore, the Court

finds beyond a doubt that the plaintiff can prove no set of facts that would entitle

him to relief and this defect cannot be cured by amendments. Consequently, Van

Hook’s motion for reconsideration is denied. A final judgment will issue in line

with this order.

                                      ORDER

      IT IS ORDERED that

      1.     Plaintiff’s Motion for Entry of Default Unknown Agents (of Idaho

      Third Judicial District) (Dkt. 29) is DENIED.

      2.     Plaintiff’s Motion for Reconsideration (Dkt. 30) is DENIED.

      3.     Defendant’s Motion for Leave to Identify Further Defendants (Dkt.

      32) is DENIED.

                                                         November 26, 2019


                                                        
                                                                
                                                        N    A     




MEMORANDUM DECISION AND ORDER - 5
